Citation Nr: 1300725	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to July 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied ratings in excess of 10 percent for the Veteran's right and left knee disabilities.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  

In a March 2012 decision, the Board determined that the Veteran met the criteria for a 20 percent rating for his right knee disability; to this extent the appeal was granted.  The Board also denied a rating in excess of 10 percent for a left knee disability.  

The Veteran appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion for partial remand (JMPR) filed by representatives for both parties, vacating that portion of the decision in which the Board denied a rating in excess of 10 percent for a left knee disability, and a rating in excess of 20 percent for a right knee disability, and remanding the claims to the Board for further proceedings consistent with the JMPR.  The portion of the decision in which the Board awarded a 20 percent evaluation for a right knee disability was left intact.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

REMAND

In light of points raised in the JMPR, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

In the JMPR, the parties indicated that a VA examination report of May 2010 was inadequate.  At the outset, parties stipulated that in the context of an increased rating claim, the duty to assist requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  See 38 C.F.R. § 4.2 (2012); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  It was also noted in the JMPR that once the Secretary undertakes the effort to provide an appellant with an examination and to obtain a medical opinion, these must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the JMPR, the parties indicated that the report of a May 2010 VA examination was deficient for ratings purposes in that the examiner did not provide discuss: (a) whether the Veteran's pain could significantly limit functional ability during flare-ups; or (b) whether any functional loss was attributable to pain during flare ups.  The parties also found that the 2010 examination was inadequate, as the examiner, while finding no evidence of additional limitation after repetitive use, had not made an initial finding as to the degree of range of motion loss due to pain, as required under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In conjunction with the aforementioned deficiencies, the JMPR cited Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which references the DeLuca case as standing for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of 38 C.F.R. § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted that such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.   

Given the above, and because the record does not otherwise include sufficient clinical findings to evaluate the knee disabilities in light of the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell cases, the Board finds that the medical evidence currently of record is inadequate, and that another VA examination, with findings responsive to the noted authority is needed to evaluate the each knee disability under appellate consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination of the knees, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA treatment records from the Fayetteville/Wilmington VA Medical Center (VAMC) dated through January 24, 2008.  Hence, there remains the possibility that more recent records from this or another facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should request all outstanding records of VA evaluation and/or treatment of the Veteran's knees dated from January 2008, forward.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).   

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of each increased rating claim should include consideration of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell factors, as well as continued consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Also, the RO's adjudication of both claims should include consideration of all evidence added to the record since the RO's last adjudication of the increased rating claims.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran dated since January 2008.  In this regard, it appears that he has primarily been treated at the Fayetteville/Wilmington VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.   

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.   

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo orthopedic examination of both knees, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should conduct range of motion testing of right and left knees, expressed in degrees.  

For each knee, the physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

Also for each knee, after having considered the Veteran's documented medical history and assertions, particularly regarding the frequency, duration and severity of flare-ups, the physician should address: a) whether the Veteran's pain could significantly limit functional ability during flare-ups or (b) whether any functional loss is attributable to pain during flare ups.  In this regard, the examiner is asked to specifically indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion, and in doing so, should make an initial finding as to the degree of range-of-motion loss due to pain on use as required under Deluca (and as discussed on p. 4 of the JMPR).  

The physician should set forth all examination findings and testing results, together with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.   

Otherwise, the RO should adjudicate each claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority (to include full consideration of the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell cases, as well as whether any, or any further, staged rating, pursuant to Hart (cited above) is appropriate.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



